REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Concerning the Double Patenting rejection of claims 1-20.  Applicant’s amendments to the claims overcome the rejection, therefore the rejection is withdrawn.

Concerning the 35 USC 101 rejection of claims 1-20, Applicant’s arguments, see pages 7-9 of amendment, filed 27 August 2021, with respect to the 35 USC 101 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Concerning the 35 USC 102 rejection of claims 1, 4, 7, 8, 11, 14, 15, and 16, Applicant’s arguments, see page 9 of amendment, filed 27 August 2021, with respect to the 35 USC 102 rejection have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648. The examiner can normally be reached M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        November 2, 2021